EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Sullivan on July 27, 2022.
The application has been amended as follows: 

Amendment to Specification
Paragraph [0011], line 3	delete “110” which appears after “patch”
Paragraph [0011], line 6	delete “110” which appears after “patch”

Paragraph [0012], line 1	delete “110” which appears after “patch”

Paragraph [0013], line 1	delete “110” which appears after “patch”
Paragraph [0013], line 2	delete “110” which appears after “patch”
Paragraph [0013], line 6	delete “110” which appears after “patch”

Paragraph [0014], line 1	delete “110” which appears between “patch” and “is affixed”
Paragraph [0014], line 1	delete “110” which appears between “patch” and “identifies”
Paragraph [0014], line 3	delete “110” which appears between “patch” and “during”
Paragraph [0014], line 3	delete “110” which appears between “patch” and “stores”
Paragraph [0014], line 7	delete “110” which appears after “patch”

Amendment to Claims
Claim 1, line 1		replace “using” with “by”
Claim 1, line 8		insert “injection-molded” prior to “PVC material”
Claim 1, line 11	insert “injection-molded” prior to “PVC material”

Claim 2, line 3		replace “Zinc” with “zinc”
Claim 2, line 4		replace “Antimony” with “antimony”
Claim 2, line 4		replace “Gallium” with “gallium”
Claim 2, line 4		replace “Tellurium” with “tellurium”
Claim 2, line 4		replace “Oxygen” with “oxygen”
Claim 2, line 5		replace “Nitrogen” with “nitrogen”
Claim 2, line 5		replace “Chromium” with “chromium”
Claim 2, line 5		replace “Neodymium” with “neodymium”

Claim 3, line 3		replace “Zinc” with “zinc”
Claim 3, line 4		replace “Antimony” with “antimony”
Claim 3, line 4		replace “Gallium” with “gallium”
Claim 3, line 4		replace “Tellurium” with “tellurium”
Claim 3, line 4		replace “Oxygen” with “oxygen”
Claim 3, line 5		replace “Nitrogen” with “nitrogen”
Claim 3, line 5		replace “Chromium” with “chromium”
Claim 3, line 5		replace “Neodymium” with “neodymium”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3 are allowed over the closest references cited below.

The present invention is drawn to an article of manufacture, wherein the article of manufacture is manufactured by an industrial or commercial process, wherein the article of manufacture resists degradation in temperatures that range from approximately negative forty degrees Fahrenheit (-40 ºF) to approximately one hundred and sixty-five degrees Fahrenheit (165 ºF), wherein the article of manufacture comprises a substrate that does not exhibit infrared (IR) phosphorescence, wherein the substrate is a first injection-molded polyvinyl chloride (PVC) material that is formed in a multi-component injection-molding process, wherein the first injection-molded PVC material is flexible, and an IR phosphorescent material that is formed atop the substrate in the multi-component injection-molding process, wherein the IR phosphorescent material is a second injection-molded PVC material, wherein the second injection-molded PVC material is flexible, wherein the IR phosphorescent material phosphoresces for longer than four hours after being exposed to visible light, wherein the IR phosphorescent material is detectable from a distance of greater than approximately one kilometer, wherein the IR phosphorescent material comprises an emission wavelength.  See claims for full details.

Nguyen et al. (US 5,374,377) discloses a phosphorescent polyvinyl chloride film that exhibits an intense and long -lived afterglow, wherein the film comprises polyvinyl chloride resin, plasticizer, stabilizer, and phosphorescent pigment. 
KR 200308793 discloses a transparent PVC resin containing a SrOnSiO2mAl2O3:Eu,Dy or ZnS phosphorescent pigment and fluorescent pigment. 
White et al. (US 6,110,566) teaches a flexible film comprising a polyvinyl chloride matrix, a thioxanthene fluorescent dye, and hindered amine light stabilizer.  
Naik et al. (US 7,976,727) teaches chromium doped infrared phosphors having chemical formula Zn0.96SbGaTe0.1O4.15N0.05:3% Cr3+,1% Nd3+ and Zn0.96SbGaTe0.1O5.95N0.05:3% Cr3+,1% Nd3+.
None of the cited references teaches the article of manufacture of instant claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 27, 2022